DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szer (3,934,135).
20.	Szer (Fig. 6) teaches an end cap for a ceiling panel of a ceiling system, the end cap comprising:
a face plate 16 comprising an inner surface (the surface exposed in Fig. 6);
a first insertion plate 19 extending from the inner surface of the face plate; and
a concealment portion 18, 24, extending from the inner surface of the face plate along first and second side edges of the face plate, the concealment portion comprising a first upper section 18 and a second upper section 18 that are suspended above the first insertion plate, Fig. 6, distal ends of the first and second upper sections being spaced apart by a gap, Fig. 6.

Allowable Subject Matter
Claims 1-19 are allowed.
Claim 1 is allowed at least because the best reference of record, Szer, does not teach a second insertion plate or the claimed gap.
Claim 16 is allowed at least because the best reference of record, Szer, does not teach a second insertion plate or the claimed concealment plate structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Severtson (6,796,676) - Fig. 1 teaches end cap 14. 
Thomsen (3,027,451) – Fig. 6 teaches end cap 15, 16.
Van Winkle (10,180,241) – Fig. 4 teaches end cap 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         

/BABAJIDE A DEMUREN/               Primary Examiner, Art Unit 3633